Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-20 in the reply filed on July 23rd, 2021 are acknowledged. Claims 1, 7 and 11 have been amended. Claims 4, 6, 18, 20 and 21 have been cancelled. Claims 1-3, 5, 7-17 and 19 are pending.
Action on merits of claims 1-3, 5, 7-17 and 19 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims 1-3, 5-7, 10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (CN 104064601A, hereinafter as Zhai ‘601).
Regarding Claim 1, Zhai ‘601 teaches an array substrate, comprising: 
a base substrate (not shown, see para. [0046]-[0049] and [0053]); 
a gate (Fig. 10, (201); [0054]) on the base substrate; 
a first insulating layer (Fig. 10, (202); [0054]) on the gate and on the base substrate;
 a conductive wire (Fig. 10, (204); [0056]) on a side of the first insulating layer facing away from the base substrate, wherein a first orthographic projection of the conductive wire (not shown) on the base substrate is spaced apart from a second orthographic projection of the gate (not shown) on the base substrate and a portion of the first insulating layer is between the base substrate and the conductive wire; and 
forming a shielding structure (Fig. 8, (208); [0056]) on the base substrate, wherein a third orthographic projection of the shielding structure (not shown) on the base substrate is located between the first orthographic projection (not shown) and the second orthographic projection (not shown), a thickness of the shielding structure in a direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer on the gate in the direction perpendicular to the base substrate, and the thickness of the shielding structure in the direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer between the base substrate and the conductive wire in the direction perpendicular to the base substrate (see Fig. 10).  
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a third orthographic projection of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic 0 to 600, wherein the slope angle is an angle formed by a side surface of the shielding structure and a bottom surface of the shielding structure”.  
However, it has been held to be within the general skill of a worker in the art to have the third orthographic projection of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic projection; the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer on the gate, and the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer between the base substrate and the conductive wire, and a slope angle of the shielding structure ranges from 300 to 600, wherein the slope angle is an angle formed by a side surface of the shielding structure and a bottom surface of the shielding structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Zhai ‘601 teaches a manufacturing method for an array substrate, comprising: forming a gate (Fig. 10, (201); [0054]) on a base substrate (not shown, see para. [0046]-[0049] and [0053]); 
forming a first insulating layer (Fig. 10, (202); [0054]) on the gate and on the base substrate;
forming a shielding structure (Fig. 8, (208); [0056]) on the base substrate; forming a conductive wire (Fig. 10, (204); [0056]) on a side of the first insulating layer facing away from the base substrate, wherein a first orthographic projection (not shown) of the conductive wire on the base substrate is spaced apart from a second orthographic projection (not shown) of the gate on the base substrate; wherein a third orthographic projection (not shown) of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic projection (not shown); a thickness of the shielding structure in a direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer on the gate in the direction perpendicular to the base substrate, and the thickness of the shielding structure in the direction perpendicular to the base substrate is greater than that of a portion of the first insulating layer between the base substrate and the conductive wire in the direction perpendicular to the base substrate (see Fig. 10).  
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a third orthographic projection of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic 0 to 600, wherein the slope angle is an angle formed by a side surface of the shielding structure and a bottom surface of the shielding structure”.  
However, it has been held to be within the general skill of a worker in the art to have the third orthographic projection of the shielding structure on the base substrate is located between the first orthographic projection and the second orthographic projection; the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer on the gate, and the thickness of the shielding structure is 2 to 5 times that of the portion of the first insulating layer between the base substrate and the conductive wire, and a slope angle of the shielding structure ranges from 300 to 600, wherein the slope angle is an angle formed by a side surface of the shielding structure and a bottom surface of the shielding structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    281
    404
    media_image2.png
    Greyscale

Fig. 10 (Zhai ‘601)

Regarding Claims 2 and 13, Zhai ‘601 teaches a first conductive layer (209; [0056]) covering at least the shielding structure (208).  

Regarding Claims 3 and 14, Zhai ‘601 teaches  Attorney Docket No. 9440-2003491a material of the shielding structure (208; [0057) is the insulating film layer, and the first insulating layer (202; [0056]), and the shielding structure (208) and the first insulating layer form an integrated structure.  
Furthermore, it has been held to be within the general skill of a worker in the art to select 
material of the shielding structure is the same as that of the first insulating layer material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness of the shielding structure ranges from 3000A to 8000A”. However, it has been held to be within the general skill of a worker in the art to select the thickness of the shielding structure ranges from 3000A-5000A on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Zhai ‘601 teaches the shielding structure (170).
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness of the shielding structure is inversely related to the slope angle of the shielding structure”.
However, it has been held to be within the general skill of a worker in the art to select the thickness of the shielding structure is inversely related to the slope angle of the shielding structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation 

Regarding Claim 10, Zhai ‘601 teaches a thin film transistor containing the gate is used as a driving transistor of a pixel driving circuit of a display panel (see para. [0005] and [0046]-[0049]).  
It is noted that the limitation of claim 10 reciting “the gate is used as a driving transistor of a pixel driving circuit” (emphasis added) specifies an intended use or field of use since the limitation recited above is the feature occurs when the voltage is applied to the integrated circuit [underlying for clarity], and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


.  

Claims 8-9, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai ‘601 as applied to claim 2 above, and further in view of Yoo (US 2005/0078246, hereinafter as Yoo ‘246).
Regarding Claims 8 and 16, Zhai ‘601 teaches the first conductive layer comprises an opening exposing a portion of the first insulating layer; and the array substrate further comprises: a second insulating layer (210; [0061]) on the first insulating layer and the first conductive layer, wherein a portion of the second insulating layer within the opening covers an exposed portion of the first insulating layer, 
Thus, Zhai ‘601 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the conductive wire is on the second insulating layer; and a second conductive layer passing through the second insulating layer and the first insulating layer and connected to the gate”.    
However, Yoo ‘246 teaches the conductive wire (Fig. 2, (22); [0009]) is on the second insulating layer (18; [0019]); and a second conductive layer (Fig. 2, (54); [0013]) passing through the second insulating layer (18) and the first insulating layer (12; [0012]) and connected to the gate (52; [0013]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zhai ‘601 by having the conductive wire is on the 
 providing supply gate signals to the gate line (see para. [0013] as suggested by Yoo ‘246.

Regarding Claim 9, Zhai ‘601 teaches the conductive wire (204) is a data signal line (see para. [0061); the first conductive layer is used as an electrode plate of a capacitor; 
Yoo ‘246 teaches the second conductive layer (54) is used as a lead of the gate (see para. [0013]).  
It is noted that the limitation of claim 9 reciting “the first conductive layer is used as an electrode plate of a capacitor” and “the second conductive layer is used as a lead of the gate” (emphasis added) specifies an intended use or field of use since the limitation recited above is the feature occurs when the voltage is applied to the integrated circuit [underlying for clarity], and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).


 
Regarding Claim 17, Yoo ‘246 teaches before forming the conductive wire, the manufacturing method further comprises: etching the second insulating layer (18) and the first insulating layer (12) to form a through hole exposing at least a portion of the gate (52) (see Fig. 2); and In Reply to USPTO Correspondence of March 1, 2021 Attorney Docket No. 9440-2003491the manufacturing method further comprises: forming a second conductive layer (54) and the conductive wire (22) by a same patterning process and using a same material, wherein the second conductive layer passes through the through hole and is connected to the gate (52).  

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-17 and 19, filed on July 23rd, 2021,
have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829